Title: To Benjamin Franklin from Benjamin Franklin Bache, 26 May 1781
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand Papa
Genève ce 26e. May 1781
Je vous écris cette lettre pour vous donner de mes nouvelles et vous en demander des vôtres et si vos affaires vous empechent de m’ècrire priès mon cousin de m’écrire à vôtre place et de me donner de vos nouvelles et de celles de tout le monde; L’on a fait un prix de pieté ou je n’ay pas seulement aproché du prix parceque le théme tomba sur une matiére, ou je ne m’attendois pas du tout et que je ne m’y étois pas préparé mais pour les autres prix je m’appliquerai tant que je pourrai. Mr Marignac a loué une campagne ou je vais coucher tous les soirs et ou je m’amuse bien mon cher grand papa j’ai reçu les livres que vous m’aviès promis et j’en suis très content j’ai acheté la grammaire de Boyer et je vous prie de me donner en même temps quelques nouvelles des affaires de L’Amerique et de celles de mon cher papa et mama et de mes parents si vous en avès. Monsieur et madame de marignac vous assurent de leurs respects. Ma santé est très bonne dieu Mercy, Mr de Marignac m’a fait arracher un marteau, qui me fesoit mal depuis longtemps, et sous lequel il se formoit un abcès je me trouve très bien depuis.
Je suis mon cher grand papa votre tres humble et obeissant petit fils
B Franklin Bache
 
Addressed in Marignac’s hand: A Monsieur / Monsieur Franklin Ministre / Plénipotentiaire des Provinces unies / de L’Amérique auprès de Sa Majesté / très Chrétienne, recommandée à Monsieur / Grand Banquier ruë Montmartre. / A Paris
Endorsed: Benj Bache May 26. 1781
